      Case 1:20-cv-04572-LGS-SLC Document 113 Filed 08/17/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
BRIAN WATSON, et al.,

                               Plaintiffs,

         -v-
                                                         CIVIL ACTION NO.: 20 Civ. 4572 (LGS) (SLC)
MANHATTAN LUXURY AUTOMOBILES, INC.,
                                                                           ORDER
                               Defendant.

SARAH L. CAVE, United States Magistrate Judge.

         The Court resolved telephonically a dispute that arose today, August 17, 2021, at the

deposition of Defendant’s expert witness, Jennifer Smith, regarding counsel’s objections to and

directives not to answer certain questions. The Court reminded the parties that speaking

objections are not proper, and that objections shall be limited to those as to form and to preserve

a privilege. The Court’s full ruling is reflected in the transcript of the call made by the deposition

court reporter.


Dated:          New York, New York
                August 17, 2021

                                                      SO ORDERED.



                                                      _________________________
                                                      SARAH L. CAVE
                                                      United States Magistrate Judge
